DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 12-18, 20-26, 29-31 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation wherein “the first stage array provides shielding for the second stage array of the certain gases in the process space by the process space being configured to contain the substrate external to a space within the first stage array” in lines 14-17, is a new matter. There is insufficient support in the original disclosure for the recited claim limitations. Applicant has support for positioning the substrate in the chamber but has no support for positioning the substrate external to a space within the first stage array.
by the process space being configured to contain the substrate external to a respective space within each first stage array” in lines 14-16, is a new matter. There is insufficient support in the original disclosure for the recited claim limitations. Applicant has support for positioning the substrate in the chamber but has no support for positioning the substrate external to a space within the first stage array.
Claim 21 recites the limitation wherein “introducing a substrate into the process space such that the substrate is external to a space within the first stage array” in lines 15-16, is a new matter. There is insufficient support in the original disclosure for the recited claim limitations. Applicant has support for introducing/positioning the substrate in the chamber but has no support for introducing the substrate external to a space within the first stage array.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 5, 13, 21, 22 and 26, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma (US 4,766,313) in view of Oki (US 2008/0299493).
In regard to claims 1 and 21, fig. 3 of Homma discloses a process chamber system comprising:
a substrate process chamber (11, 15) having a process space (the inside of chamber 11, 15) configured to contain a substrate (sample S, PIB) and configured to perform a fabrication process on the substrate (See fig. 3, Abstract, Col. 2, lines 11-33; col. 3, line 44-54; col. 8, lines 1-12). Homma teaches a process takes place on a sample wherein the sample could be a semiconductor material/silicon (see col. 1, lines 15-35; col. 8, lines 1-12). 
a source of gas molecules in communication with the process space (col. 3, line 47-50);
a two-stage helium refrigerator (14) having cold finger (20/20a, 21/21a) attached to the substrate process chamber (11) (Col. 3, line 24-43; fig. 3); and
a cryopumping array sets (19, 22) attached to the cold fingers (20/20a, 21/21a) of the two stage helium refrigerator (14) (see at least fig. 3), the array sets comprising a first stage array (22) attached to a first stage (20a) of the two-stage refrigerator (14) and a second stage array (19) attached to a second stage (21a) of the two-stage helium refrigerator (14); the first stage array (22) configured to pump certain gases at a first temperature range [e.g., temperature of 77K] (col. 4, lines 17-34) and the second stage array (19) configured to pump other gases at a second 
wherein the two-stage helium refrigerator (14) and the array sets (19, 22) extend into the process chamber (11, fig. 3), so that the first stage array (22) and second stage array (19) are within the process space (see fig. 3), the first stage array (22) provides shielding for the second stage array (19) of certain gases in the process space configured to contain the substrate [s] (see col. 4, lines 17-34), and 
an entire of the first stage array (22) is exposed directly to the process space (inside of chamber 11) without conductance loss between the first stage array (22) and the process space (see at least fig. 3; col. 2, line 10-33; col. 3, line 55 to col. 4, line 34). Regarding the term without conductance loss: is interpreted in view of applicant’s invention, elimination of conductance loss is achieved by optimally placing the arrays directly within the process space which is achieve by the prior art. 
Homma discloses the first stage array being disposed in a process space inside the chamber near the substrate, but does not explicitly teach the process space being configured to contain the substrate external to a space within the first stage array. 
In the same field of endeavor, Oki teaches a substrate processing apparatus comprises a plurality of (two) cryopumps 7A and 7B (arrays) as cold traps, and absorbs contaminating molecules in the internal space of a chamber 5, the cryopumps 7A and 7B have panel type cooling surfaces and these panels are connected to cryogenic refrigerators 11A and 11B outside the apparatus. Oki further teaches the chamber comprises a process space, wherein the process space configured to contain a substrate (4) external to a space within the arrays [7A, 7B] (See fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the 
Assuming, arguendo, that substrate (s) and the fabrication process is not explicitly disclosed in the Homma, it is common and well-known in the art to process and fabricate ion implantation on a substrate in a vacuum environment as taught by Oki, wherein Oki teaches a similar process inside a process chamber, the system comprises a substrate processing apparatus and method of manufacturing device, wherein the apparatus comprises cryogenic refrigerators 11A and 11B, an EUV light source, a reticle (mask) 1, a reticle stage 2, a substrate stage 3, a substrate 4, a vacuum chamber 5. The apparatus also comprises cryopumps 7A and 7B, turbo molecular pumps 8A and 8B, and dry pumps 9A and 9B as an exhaust system which exhausts a gas in the chamber 5, and maintains the internal space of the chamber 5 in a vacuum environment. The processing apparatus Oki is a substrate processing apparatus which performs processing such as etching, vacuum deposition, and ion implantation on a substrate in a vacuum environment. (See Oki, ¶ 0004, 0021-0023, 00037-0039; fig. 1, 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to recognize that the ion implantation process on the sample S of Homma is actually a fabrication process on a substrate as evident by Oki (See 0021-0023, 00037-0039). 

In regard to claim 2, Homma discloses the process chamber system of claim 1, wherein the source of gas molecule a process slot capable of exposing the process space to a gas molecules source (col. 3, line 44-54; fig. 3).
In regard to claim 4, Homma discloses the process chamber system of claim 1 or 14, wherein the substrate process chamber is configured for a process step for one of semiconductor wafer fabrication, flat panel fabrication, OLED fabrication, and solar panel fabrication (See Homma col. 1, lines 15-35; col. 8, lines 1-12).
In regard to claim 5, Homma discloses the process chamber system of claim 1, wherein the substrate process chamber is configured for ion beam implantation (col. 3, line 44-54).
In regard to claim 13, Homma discloses the process chamber system of claim 1, wherein the source of the gas molecule is an access opening to the process chamber (see fig. 3 wherein the substrate PIB is introduced).

In regard to claim 21, see the rejection of claim 1 above.
In regard to claim 22, Homma discloses the method of claim 21, wherein the array set is located in close proximity to the gas molecules source (see fig. 3).
In regard to claim 26, Homma discloses the process chamber system of claim 1, wherein the two-stage helium refrigerator is located in a portion of the substrate process chamber having no valve between the first and second stage arrays and the substrate (see fig. 3, no valve b/n arrays and the substrate). 
In regard to claim 29, Homma discloses the process chamber system of claim 1, further comprising an adsorbent on the second stage array [19, 24] (See Abstract, col. 3, lines 33-38).
In regard to claim 30, Homma discloses the process chamber system of claim 1, wherein the first and second stage arrays are removably attached to the two-stage refrigerators. During production of the system the equipment’s (arrays and refrigerators) have to be made separately and coupled together during production of the system. Therefore, it would have been .
Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma and Oki as applied to claim 1 above, and further in view of Olsen (US 4,763,483).
In regard to claim 3, Homma discloses the process chamber system of claim 1, wherein Homma teaches the two-stage helium refrigerator and the cryopumping array set are attached to the substrate process chamber as a module/unit (see fig. 3), but does not a mounting plate, wherein the two-stage helium refrigerator and the cryopumping array set are removably attached to the mounting plate, and the mounting plate with the attached two-stage helium refrigerator and cryopumping array set, is removably attached to the substrate process chamber as a module. However, Olsen discloses a cryogenic refrigerator of a cryopump positioned within an insulating chamber, and the two stages of the refrigerator are thermally coupled to first and second stage cryopanels (the refrigerator heat stations 30 and 34 and the cryopanel heat stations 18 and 20). Olsen further teaches the refrigerator is mounted to a plate 48 suspended from the base 14 of the vacuum vessel (See fig. 1; col. 4, lines 9-25). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, modify the system of Homma by implementing mounting plate, wherein the two-stage helium refrigerator and the cryopumping array set are removably attached (e.g., via 50) to the mounting plate, as taught by Olsen the purpose of tightly seal/attach the refrigerator/array set with the process chamber. In regard to the limitation removably attached, it would have been obvious to one of ordinary skill in the art, to easily couple and de-couple the equipment (for example via 50) for the purpose of maintenance and during equipment malfunction.
6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma and Oki as applied to claim 1 above, and further in view of Funayama (US 6,655,154).
In regard to claim 6, In regard to claim 3, Homma discloses the process chamber system of claim 1, but does not specifically teach a slot valve capable of isolating the cryopumping array set from a portion of the process space. However, Funayama teaches the cryopump 71 communicating with the inner space of the processing chamber 100 through an opening provided with a gate valve 102. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the cryopump system of Homma by implementing a slot valve capable of isolating the pumping surface from a portion of the process space, as taught by Funayama, in order to avoid detrimental to a process application due to contamination of the work space by regenerated gases. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma and Oki as applied to claim 1 above, and further in view of Hasegawa (US 7,330,236).
In regards to claim 9, Homma discloses the process chamber system of claim 1, comprising plural array sets (19, 22, 24, 28) attached to more than one two-stage helium refrigerator [14, 25], the two-stage helium refrigerators and array sets extending into the process space (see fig. 3; col. 4, line 60 to col. 5, line 5).
Assuming, arguendo, that Applicant contends that the refrigerator 25 is not inside the process chamber or the process space, Hasegawa discloses a wafer fabrication apparatus comprises a chamber (e.g., chamber 93) wherein the inside space 93 comprises to cryo-refrigerators 41 and 42, wherein the cryo-refrigerators 41 and 42 comprises a cryo-panels 43 and 44 and radiation shields 53 and 54 configured to pump gases (see fig. 2, 3, 6 and 7). Therefore, it is common and well-known in the art for an apparatus process space/chamber to comprise more . 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma and Oki as applied to claim 1 above, and further in view of Dresens (US 2007/0107448).
In regard to claim 12, Homma discloses the process chamber system of claim 1, but does not explicitly teach a cryopump system controller capable of controlling a supply of working gas to the refrigerator. However, it is obvious in the art, for cryopumps to have controller to control a supply of working gas to the refrigerators as taught by Dresens, wherein Dresens discloses a cryopump with a helium management control system for controlling the helium refrigerant supply from a common manifold supplies a plurality of cryogenic refrigerators (see Abstract; para. 0045). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the cryopump system of Homma by implementing a controller, as taught by Dresens in order to efficiently control the refrigerant flowing to the refrigerators.
Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma and Oki as applied to claim 21 above, and further in view of Kischorenath et al. (US 2005/0274128).
In regard to claims 23 and 24, Homma discloses the method of claim 21, but does not teach a valve capable of isolating the array set from a portion of the process space, a roughing 
In regard to claim 25, Homma in view of Kischorenath discloses the method of claim 21, wherein Kischorenath teaches regenerating the array set. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to regenerating less than all of the plural array sets of Homma as a routine skill in the art, in order selectively regenerate depending on the area where heat transfer reduction required. 

Claims 14-18, 31, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma (US 4,766,313) in view of Oki (US 2008/0299493) and further in view of Hasegawa (US 7,330,236).
In regard to claims 14, fig. 3 of Homma discloses a process chamber system comprising:
a substrate process chamber (11, 15) having a process space (the inside of chamber 11, 15) configured to contain a substrate (sample S, PIB) and configured to perform a fabrication process on the substrate (See fig. 3, Abstract, Col. 2, lines 11-33; col. 3, line 44-54; col. 8, lines 1-12). Homma teaches a process takes place on a sample wherein the sample could be a semiconductor material/silicon (see col. 1, lines 15-35; col. 8, lines 1-12). 
a source of gas molecules in communication with the process space (col. 3, line 47-50);
a plurality of two-stage helium refrigerators (14, 25) having cold fingers (20/20a/27, 21/21a/26) attached to the substrate process chamber (11, 15) (See Homma, col. 3, line 24-43; col. 4, line 60 to col. 5, line 5; fig. 3); and
a cryopumping array sets (19, 22) attached to the cold fingers (20/20a, 21/21a) of the two stage helium refrigerator (14) (see at least fig. 3), the array sets comprising a first stage array (22) attached to a first stage (20a) of the two-stage refrigerator (14) and a second stage array (19) attached to a second stage (21a) of the two-stage helium refrigerator (14); 
each the first stage array (22, 28) configured to pump certain gases at a first temperature range [e.g., temperature of 77K] (col. 4, lines 17-34) and the second stage array (19, 24) configured to pump other gases at a second temperature range [e.g., temperature of 20K] that is lower than the first temperature range (col. 4, lines 3-9); 
wherein the attached two-stage helium refrigerators (14, 25) and the array sets (19, 22, 24, 28) extend into the process chamber (11, fig. 3), so that each first stage array (22, 28) and each second stage array (19, 24) are within the process space [11, 15] (see fig. 3), each first stage array (22, 28) provides shielding for a respective second stage array (19, 24) of certain gases in Regarding the term without conductance loss: is interpreted in view of applicant’s invention, elimination of conductance loss is achieved by optimally placing the arrays directly within the process space which is achieve by the prior art. 
Homma discloses the first stage array being disposed in a process space inside the chamber near the substrate, but does not explicitly teach the process space being configured to contain the substrate external to a space within the first stage array. 
In the same field of endeavor, Oki teaches a substrate processing apparatus comprises a plurality of (two) cryopumps 7A and 7B (arrays) as cold traps, and absorbs contaminating molecules in the internal space of a chamber 5, the cryopumps 7A and 7B have panel type cooling surfaces and these panels are connected to cryogenic refrigerators 11A and 11B outside the apparatus. Oki further teaches the chamber comprises a process space, wherein the process space configured to contain a substrate (4) external to a space within the arrays [7A, 7B] (See fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to position the substrate of Homma external to a space within the first stage array, as taught by Oki, for the purpose of providing adequate space for the substrate process to take place. 
Assuming, arguendo, that substrate (s) and the fabrication process is not explicitly disclosed in the Homma, it is common and well-known in the art to process and fabricate ion implantation on a substrate in a vacuum environment as taught by Oki, wherein Oki teaches a 
Assuming, arguendo, that Applicant contends that the chamber of Homma does not comprise plurality of refrigerators and arrays, and the refrigerator 25 is not inside the process chamber or the process space, Hasegawa discloses a wafer fabrication apparatus comprises a chamber (e.g., chamber 93) wherein the inside space 93 comprises to cryo-refrigerators 41 and 42, wherein the cryo-refrigerators 41 and 42 comprises a cryo-panels 43 and 44 and radiation shields 53 and 54 configured to pump gases (see fig. 2, 3, 6 and 7). Therefore, it is common and well-known in the art for an apparatus process space/chamber to comprise more than one refrigerator for the purpose of for example expediting the pumping process of gases inside the chamber. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the process chamber of Homma by implementing more than one refrigerator into the process chamber, as taught by Hasegawa for the purpose of expediting 
In regard to claim 15, Homma discloses the process chamber system of claim 14, wherein the gas molecules source (PIB) is an upstream process module (see fig. 3).
In regard to claim 16, Homma discloses the process chamber system of claim 14, wherein the gas molecules source is the substrate (S, PIB) (col. 3, line 44-54).
In regard to claim 17, Homma discloses the process chamber system of claim 14, wherein the substrate process chamber is configured for a process step for one of semiconductor wafer fabrication, flat panel fabrication, OLED fabrication, and solar panel fabrication (see col. 1, line 15-35).
In regard to claim18, Homma discloses the process chamber system of claim 14, wherein the substrate process chamber is configured for ion beam implantation (col. 3, line 44-54).
In regard to claim 31, Homma discloses the process chamber system of claim 14, wherein the helium two-stage refrigerator is located in a portion of the substrate process chamber having no valve between the first and second stage arrays and the substrate (see fig. 3, no valve b/n arrays and the substrate). 
In regard to claim 34, Homma discloses the process chamber system of claim 14, further comprising an adsorbent on each second stage array [19, 24] (See Abstract, col. 3, lines 33-38).
In regards to claim 35, Homma discloses the process chamber system of claim 14, wherein the first and second stage arrays are removably attached to the two-stage refrigerators. During production of the system the equipment’s (arrays and refrigerators) have to be made .
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma, Oki and Hasegawa as applied to claim 14 above, and further in view of Dresens (US 2007/0107448).
In regard to claim 20, Homma discloses the process chamber system of claim 14, but does not explicitly teach a cryopump system controller capable of controlling a supply of working gas to the refrigerator. However, it is obvious in the art, for cryopumps to have controller to control a supply of working gas to the refrigerators as taught by Dresens, wherein Dresens discloses a cryopump with a helium management control system for controlling the helium refrigerant supply from a common manifold supplies a plurality of cryogenic refrigerators (see Abstract; para. 0045). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the cryopump system of Homma by implementing a controller, as taught by Dresens in order to efficiently control the refrigerant flowing to the refrigerators.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection, unless otherwise noted below.
Applicant’s arguments (Remark page 8) that Homma does not disclose a first stage array that shields a second stage array from gases in the process space by the process space being configured to contain the substrate external to a space within the first stage array. Instead, cryopanel 19 of Homma surrounds sample S and shielding panel 22 of Homma surrounds 
In response, the argument in view of the amended claims are moot in view of the new ground(s) of rejection (see above).
Applicant’s arguments (Remark page 8) that it would not be obvious to move sample S exterior to shielding panel 22 because Homma teaches that the colder surface of cryopanel 19 is placed around the sample so as to absorb gases from the sample and thereby keep the space around the sample at ultrahigh vacuum. (Homma, col. 4, lines 3-9).
In response, the examiner strongly disagree. Even though Homma teaches the cryopanels are positioned in the process space near the substrate to absorb gases from the sample, nowhere it discloses the cryopanel cannot be positioned further away from the substrate. This also evident by prior art Oki, wherein Oki teaches a similar process wherein the cryopanel is positioned away from the substrate and the cryopanel absorbs contaminating molecules in the process space of the internal space of the chamber 5 (See ¶ 0026-0029). Therefore, the argument is not persuasive.
Applicant’s arguments (Remark page 9) that Homma does not disclose a substrate process chamber having a process space configured to contain a substrate and configured to perform a fabrication process on the substrate. Although the sample in Homma might be a semiconductor, Homma does not show process chamber in the usual technical meaning of the word and in any case, the process in Homma is not a fabrication process. Homma is configured to perform a mass spectrometry analysis of a sample, not to fabricate the sample.
In response, the examiner strongly disagree. In regards to recitation “a process space configured to perform a fabrication process on a substrate” which concern the intended use of the system, examiner would like to point out applicant’s apparatus is simply a cryopump comprises a 

In response, examiner disagree. Olsen is introduced for its teaching of mounting plate, wherein the refrigerator is mounted to a mounting plate (plate 48) suspended from the base 14 of the vacuum vessel to teach the limitation wherein “mounting plate with the attached two-stage helium refrigerator…removably attached to the substrate process chamber”. In regard to the limitation removably attached, it would have been obvious to one of ordinary skill in the art, to easily couple and de-couple the equipment (for example via 50) for the purpose of maintenance and during equipment malfunction. Therefore, the argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763